DETAILED ACTION
This action is in reply to papers filed 9/25/2021.  Claims 1-3, 5, 9-11, 13-14, 16, 40 and 45-54 are pending with claims 1-3, 5, 9-11, 13, 45 and 54 examined herein. 

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20160360736A1, Published 12/15/2016.

      Maintained Rejection(s)
Applicant's arguments filed 5/4/2021, with respect to the 103 (a) rejection of claims 1-3, 5, 9-11, 13, 45 and 54 as being unpatentable over Parekh et al. (PgPub US20050125853A1, Publication Date 6/9/2005) in view of (PgPub US20060085866A1, Publication Date 4/20/2006) and Romero et al. (Sex Dev. 2012; 6(4):169-77) have been fully considered but they are not persuasive. Applicant’s arguments will be addressed following maintained rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5, 9-11, 13, 45 and 54 remain rejected under 35 U.S.C. 103 as being unpatentable over Parekh et al. (PgPub US20050125853A1, Publication Date 6/9/2005) in view of (PgPub US20060085866A1, Publication Date 4/20/2006) and Romero et al. (Sex Dev. 2012;6(4):169-77). The rejection has been copied below for Applicant’s convenience. 


Regarding claim 1, in-part, and claim 45 Parekh teach a method for generating a mouse (Pgs. 5-6, para. 74) chimeric blastocyst by injecting a blastocyst or aggregating early stage embryos from a source animal that has a defect in its germ line cells with foreign cells having a desired genetic modification  (as in claim 2) (Pg. 1, para. 8). Note that Parekh teaches eight cell stage (as in claim 54) and morula stage embryos are referred to as early stage embryos (Pg. 2, para. 16). Parekh teach the foreign cells are embryonic stem cells (as in claim 10 and claim 11) (Pg. 6, para. 75. Parekh teach the source animals have a defect in a spermatogenesis linked gene (as in claim 5) (Pg. 3, para. 39). In one embodiment, Parekh teach the defect is a permanent mutation of the gene Scp3. Parekh cites “The Murine SCP3 Gene Is Required for Synaptonemal Complex Assembly, Chromosome Synapsis, and Male Fertility” by Yuan et al. (Pg. 4, para. 45). As indicated in the title of Yuan, the permanent mutation of the Scp gene inhibits male fertility. 
However, Parekh fails to teach the donor pluripotent cell is a male pluripotent cell (as in claim 3). Additionally, Parekh fails to teach a method of generating a mouse, the method comprising introducing the pre-implantation male mouse host embryo into a pseudopregnant mouse or gestating the host embryo under conditions suitable for development of the embryo, thereby generating a mouse (as in claim 13).
Before the effective filing date of the claimed invention, Poueymirou et al. taught methods of generating modified embryos and mammals by introduction of donor cells into an early stage embryo (Abstract). In one embodiment, Poueymirou teaches introducing a male embryonic stem cell (as in claim 3) into an early stage host embryo, (b) culturing the embryo of (a) to the blastocyst stage; (c) introducing the embryo of (b) into a surrogate mother for claim 13) (Pg. 1, para. 9; Pg. 1, para. 11).
However, none of Parekh or Poueymirou et al. teach the fertility gene is located on
the X chromosome (as further in claim 1) and that the fertility gene is GILZ (as in claim 9).
Before the effective filing date of the claimed invention, Romero et al. sought to elucidate the testicular and ovarian functions of the glucocorticoid-induced leucine zipper protein (GILZ) encoded by the X-linked Tsc22d3 (Gilz) gene (as further in claim 1 and as in claim 9). Romero found that GILZ is specifically expressed in the cytoplasm of proliferating spermatogonia and preleptotene spermatocytes. While Gilz mutant female mice were fully fertile, constitutive or male germ cell-specific ablation of Gilz led to sterility due to a complete absence of post-meiotic germ cells and mature spermatozoa (Pg. 171, Col. 2). Alterations were observed as early as postnatal day 5 during the first spermatogenic wave and included extensive apoptosis at the spermatogonial level and meiotic arrest in the mid-late zygotene stage.
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device  
In the present situation, rationales A, B and G are applicable.  At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of    
Parekh et al., wherein Parekh teaches injecting into a blastocyst having a defect in a spermatogenesis linked gene with embryonic stem cells having a desired genetic modification, with the teachings of Romero et al., wherein Romero teaches the X-linked Tsc22d3 (Gilz) gene is essential for spermatogenesis, with a reasonable expectation of arriving at the claimed invention.  That is, the skilled artisan would have found it prima facie obvious to substitute the generic defective gene regulating spermatogenesis in the blastocyst of Parekh with the Gilz gene because Romero teaches Gilz is essential for spermatogenesis. Additionally, the skilled artisan would have found it prima facie 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

                                         Applicant’s Arguments/Response to Arguments
Applicant argues: As noted in Paragraph 7 of the Koentgen Declaration, a particular advantage of the presently claimed invention is that the use of X-linked male fertility genes can produce 100% infertile male mouse or rat embryos. Paragraph 26 of the Office Action alleges that this is not relevant to the presently pending claims because "none of the claims under consideration require producing 100% infertile male embryos." However, this feature is an unexpected advantage of the claimed invention that is inherent in the production of the recited embryos using X-linked male fertility genes. As noted in M.P.E.P. 716.02(f), relating to "Advantages Disclosed or Inherent" states that: The totality of the record must be considered when determining whether a claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, evidence and arguments directed to advantages not disclosed in the specification cannot be disregarded. In view of the requirements of the foregoing section of the M.P.E.P., the ability of the claimed invention to provide 100% infertile embryos must be considered in evaluating the patentability of the claims.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive.  At the outset, appropriate context must be given to Examiner’s argument at para. 

    PNG
    media_image1.png
    781
    656
    media_image1.png
    Greyscale


Here, it is clear that the Examiner was not making a statement in response to Koentgen Declaration. Indeed, missing in Applicant’s argument is that the Examiner was directly responding to Applicant’s previous argument that the cited references do not address the problem of making 100% infertile male embryos. 
Secondly, Applicant’s argument that a particular advantage of the presently claimed invention is that the use of X-linked male fertility genes can produce 100% infertile male mouse or rat embryos is wholly confusing because claim 1 is not drawn to an X-linked male fertility gene or the use of one. Nevertheless, if the use of an X-linked male gene can produce 100% infertile male mouse embryos….why is the male embryo of claim 1 not characterized as such?  
Third, with respect to Applicant’s citation of MPEP 716.02 (f), Examiner notes the following. As set forth in MPEP 716.02 (d) (I) “The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979).”  (Examiner’s emphasis)
In this regard, the Declaration teaches use of the GILZ gene, an X-linked fertility gene, provides for 100% infertile embryos. No other X-linked male fertility genes that provide for 100% infertile embryos are taught in the Declaration. A review of the specification reveals not a single mention of the recitation of the phrase “100% infertile embryos” or variations thereof. Consequently, the specification fails to teach use of any X-linked fertility gene that provides for 100% infertile embryos. Thus, it reasonable to conclude that the (1) as-filed specification fails to teach any X-linked gene that provides for 100% infertile embryos and that (2) the Declaration the nonobviousness of the broader X-linked fertility gene is clearly unsupported by the evidence provided in the declaration.  
Examiner would further like to note that NPL Reference 6 in the IDS filed 6/8/2017 to Koentgen et al. states that the present “technology is based on the unexpected observation that males with a mutation in the gene Tsc22d3, also called Gilz, are completely sterile due to a cell‐autonomous defect in spermatogenesis.” Thus, inventor’s own works support Examiner’s position that the genus of X-linked fertility genes was not supported by the Declaration. Regardless of this, the point remains that the unexpected results are not commensurate in scope with the claimed invention. Applicant is arguing that the use of an X-linked fertility gene results in 100% infertile male embryos. The claimed invention is not drawn to an X-linked fertility gene or the use thereof.     
Applicant argues: 
Independent claim 1 recites "a disruption of a fertility gene . . . located on the X chromosome ... wherein the disruption of the fertility gene inhibits male fertility." As explained in Dr. Koentgen's Declaration, it is this feature of the claimed invention that provides the unexpected advantage of 100% infertile embryos. Paragraph 11 of Dr. Koentgen's declaration proposes a scheme for producing a 100% homozygous line for producing a stud male using a fertility gene that inhibits male fertility located on a somatic chromosome, such as the SCP3 gene mutation used by the Parekh reference. However, such a breeding scheme is impossible, because, as noted in Paragraph 12, the stud male would always be infertile and unable to yield progeny. 
Paragraph 12 proposes a solution to generating a breeding scheme for generating infertile embryos using a fertility gene that inhibits male fertility located on a somatic chromosome. In this alternative, the females are homozygous for the CRE recombinase gene and the male infertility gene, and the males are heterozygous for the infertility gene. However, as noted in Paragraphs 12-13, it is also not possible to use the breeding scheme shown in Paragraph 12 because neither the stud females nor the stud males are members of 100% homozygous lines. This scheme produces distinct disadvantages because each animal must be genotyped before breeding, and the euthanizing of 50% of the animals would be prohibited by proper animal welfare procedures and processes.
 In contrast to the animals used in the scheme shown in Paragraph 12 of the Declaration, the presently claimed embryos include a disruption in an X-linked male fertility gene. By including the male infertility gene on the X-chromosome, the problems inherent in providing a male infertility gene on a somatic chromosome are avoided. Thus, it is precisely the enables the invention to produce the unexpected advantage of providing 100% infertile male embryos using an efficient breeding scheme that does not require laborious genotyping and contravention of animal welfare rules. The presence of this X-linked gene is not tied to any particular method by which the animals are bred. Thus, Applicant's arguments are tied to the presence of the X-linked male infertility gene recited in the claims, and not to a method by which the animals are bred. For this reason, the conclusion that the arguments are only applicable to method claims is not correct.  
In Response: Applicant’s arguments have been fully considered, but are not found persuasive.  At the outset, Examiner would greatly appreciate Applicant’s explicit explanation of how this exact feature of the claimed invention-"a disruption of a fertility gene . . . located on the X chromosome ... wherein the disruption of the fertility gene inhibits male fertility" provides the unexpected advantage of 100% infertile embryos. Simply put, how does an embryo, as claimed, provide for an embryo, as argued by Applicant?
With respect to Applicant’s arguments regarding Examiner’s misunderstanding of the claimed invention, relevant paragraphs from the Koentgen Declaration are copied below. 


    PNG
    media_image2.png
    921
    989
    media_image2.png
    Greyscale

The last bullet point is instructive. Here Declarant states, on record, that the crossing of the first and second breeding partners results in the generation of 100% infertile male mouse or rat host embryos. For Applicant’s convenience, pending claim 1 is copied below. 
   
    PNG
    media_image3.png
    150
    898
    media_image3.png
    Greyscale

Claim 1 neither recites the first mouse or the second mouse. Consequently, claim 1 does not recite a step of breeding the first and second mouse which, as stated by Declarant, would generate 100% infertile male mouse or rat host embryos.  Given that the unexpected results are not taught in the as-filed specification, Examiner’s understanding is/was solely based on the teachings of the Declaration. To that end, and in response to this office action, Examiner respectfully submits that Applicant should seek to resolve the apparent contradictions between Applicant’s statements that the method of claim 16 is not required and the Declaration’s teachings that claim 16 is required. 
Nevertheless, regardless of whether the specific method of claim 16 is required to produce 100% infertile male embryos, the point here is that claim 1 does not, in and of itself, produce 100% infertile male embryos. Neither are the embryos of claim 1 required to be 100% male infertile embryos. Therefore, it remains confusing what Applicant is arguing. How does claim 1- not the use of claim 1 or elements in claim 1 or the production of claim 1- lead to the unexpected result of 100% infertile embryos.  The answer to this question is relevant because MPEP 716. 02 (d) states that the unexpected results must be commensurate in scope with the claimed invention. In the Examiner’s opinion, the scope of the claimed invention is a pre-implantation male mouse or rat host embryo comprising (1) a disruption of a fertility gene, and (2) a mouse or rat donor pluripotent cell that comprises the fertility gene lacking a disruption, wherein the fertility gene is located on the X chromosome, and wherein the disruption of the fertility gene inhibits male fertility. Accordingly, Applicant should respond to this action by outlining how the unexpected results of 100% male infertile embryos are commensurate in scope with a pre-implantation male mouse or rat host embryo comprising (1) a disruption of a fertility gene, and (2) a mouse or rat donor pluripotent cell that comprises the fertility gene lacking a disruption, wherein the fertility gene is located on the X chromosome, and wherein the disruption of the fertility gene inhibits male fertility. Should Applicant disagree with what Examiner has determined to be scope of the claimed invention, Applicant should provide what he deems to be the scope of the claimed invention. And then from this, explain how the unexpected results are commensurate.   
Applicant argues: In Paragraphs 17 and 22, the Office Action alleges that the unexpected advantage obtained by the presently claimed invention is not persuasive because the present rejection is an obviousness rejection not an anticipation rejection. However, this statement appears to state the law exactly backwards, as it is well known that unexpected advantages are not relevant to anticipation, while as it is exceedingly well established that unexpected properties are relevant to rebuttal of an obviousness rejection. For example, M.P.E.P. 2145, which relates to obviousness rejections, states, that "Rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art." Thus, the unexpected advantages of the presently claimed invention are clearly relevant to the present obviousness rejection. Paragraphs 17 and 22 also allege that Romero was relied upon for its teaching of an X linked fertility gene and that therefore the comparison to Parekh in the Declaration was not proper. Indeed, the Examiner characterized the comparison to Parekh alone as arguments against the reference individually, while the rejection was based on a combination of references. However, again these statements represent a misstatement of the applicable law. The Applicant's argument is that in the context of the present invention, the X-linked fertility gene is critical. M.P.E.P. 716.02(e) 
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Applicant’s indication of the X-linked fertility gene being critical is noted. To this point, Examiner cites MPEP 716.02 (e) Comparison with Closest Prior Art- "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential). 
In this regard, Applicant has indicated, on the record, the criticality of the X-linked gene while simultaneously ignoring the prior art reference that discloses the X-linked gene of the claims in a comparison between the claimed invention and disclosure of the cited references
Applicant argues: In regard to the secondary considerations of nonobviousness applicable to the claimed invention, Paragraph 29 of the Office Action alleges that the showing of secondary considerations of nonobviousness were not commensurate in scope with the claims because the unexpected results can only be obtained when the method of Claim 16 is employed. However, as noted above, this conclusion cannot be maintained, as the method of Claim 16 can only be employed because the embryos include the disruption in the X-linked fertility gene, which is recited in the pending claims under review. Thus, the showing of secondary considerations is fully commensurate in scope with the claimed invention.
In Response: Applicant’s arguments are confusing. Specifically, the argument that “…the method of Claim 16 can only be employed because the embryos include the disruption in the X-linked fertility gene, which is recited in the pending claims under review” is entirely confusing. In this statement, Applicant appears to be stating that the embryos of claim 1 are used in the method of withdrawn claim 16 ~ the method of Claim 16 can only be employed because the embryos include the disruption in the X-linked fertility gene. However, the Declaration at para. 15 states that “the method of pending claim 16 ……wherein crossing of the first and second breeding partners results in the generation of 100% infertile male mouse or rat host embryos” (Examiner’s emphasis). Can the embryos of claim 1 be used in the method of claim 16 or can the embryos in claim 1 be produced by the method of claim 16?  In response to this action, Applicant should resolve the apparent contradiction between the arguments and the Declaration.
Applicant argues: Finally, in Paragraph 27, the Office Action alleges that the ability to produce 100% infertile embryos is not relevant to the pending claims because the claims do not 
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Again, the unexpected results are not commensurate in scope with what is claimed. Applicant is claiming the use of the X-linked gene provides for 100% infertile embryos, but an X-linked gene is NOT what is claimed. 
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 



Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

	Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




	
	
	
 /TITILAYO MOLOYE/ Primary Examiner, Art Unit 1632